Case 3:20-cv-00375-DPM Document9 Filed 01/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
JOHNATHAN PEREZ PLAINTIFF
ADC #170678
Vv. No. 3:20-cv-375-DPM-JJV

BURSE, Officer, Mississippi County Jail;
JONATHAN SPRINGER, Officer,
Mississippi County Jail; ASHLEY, Officer,
Mississippi County Jail; and SAYRE,
Officer, Mississippi County Jail DEFENDANTS
ORDER

Unopposed recommendation, Doc. 6, adopted. FED. R. Civ.
P. 72(b) (1983 addition to advisory committee notes). Perez’s complaint
will be dismissed without prejudice for failure to state a claim upon
which relief may be granted. This dismissal counts as a “strike” for
purposes of 28 U.S.C. § 1915(g). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).

So Ordered.

Monatoll o
D.P. Marshall Jr.
United States District Judge

“T dJoovany OR|
